NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued April 30, 2013
                                   Decided May 24, 2013

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 12-3118

HALYNA RUPTASH,
    Petitioner,                                    Petition for Review of an Order of the
                                                   Board of Immigration Appeals.
       v.
                                                   No. A099 339 776
ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Halyna Ruptash fears persecution if she were returned to her native Ukraine, based
on police hostility toward her Russian ethnicity and her prior political advocacy on behalf
of individuals of minority backgrounds. She petitions for review of an order of the Board of
Immigration Appeals denying her application for asylum, withholding of removal, and
protection under the United Nations Convention Against Torture. The Board denied her
application after upholding the immigration judge's adverse credibility finding based on,
among other things, her misrepresentations about the dates when she was persecuted and
subsequently entered the United States, as set forth in both her asylum application and an
No. 12-2683                                                                             Page 2
interview with an immigration officer. Because substantial evidence supports this adverse
credibility finding, we deny the petition for review.

                                         Background

        At a hearing before an IJ and in a written statement, Ruptash, now 39, offered the
following account of her experiences growing up in Ukraine. She was born in Ukraine but
her mother was a Russian national. She claims to have been the victim of persecution
motivated by widespread prejudice in Ukraine against Russians—a prejudice that stems
from bitterness about Russia’s longstanding influence and control over the country.
See Minorities at Risk Project, Assessment for Russians in Ukraine (December 31, 2003),
http://www.refworld.org/docid/469f3ae01a.html; European Commission Against Racism
and Intolerance, Report on Ukraine, 8 (February 21, 2012), available at http://www.coe.int/t/
dghl/monitoring/ecri/Country-by-country/Ukraine/UKR-CbC-IV-2012-006-ENG.pdf.

        Specifically, she describes being bullied during childhood because she was
identifiably Russian (Russian is her first language and when she speaks Ukrainian she does
so with an accent), and says that she could not find work until her father paid to have the
nationality listed on her birth certificate changed from Russian to Ukrainian. On one
occasion in 1991, she was slapped by a police officer and called a “Moskali” (a derogatory
Ukrainian term for Russians, see Serge Schmemann, Birth Pangs of a Nation–A Special Report.;
Ukraine Facing the High Costs of Democracy, N.Y. Times, Nov. 6, 1992, http://www.nytimes.
com/1992/11/06/world /birth-pangs-nation-special-report-ukraine-facing-high-costs-
democracy.html?pagewanted=all&src=pm).

        But the purported incidents of violence that prompted Ruptash to flee to the United
States did not begin until 1998, when she joined a local political organization called “Equal
Rights,” dedicated to promoting equality for ethnic Russians and other minorities in
Ukraine. That year, police interrupted one of the organization’s meetings at Ruptash’s
home and forced their way inside, whereupon they tore up her Ukrainian passport, butted
her husband in the head with a rifle, and arrested her. Ruptash was held in a cramped,
dirty cell for three days, interrogated, and beaten until she was badly bruised; she also
suffered a broken nose. A few months later, Ruptash, who cut out from an Equal Rights
demonstration that had just been disbanded by the police, returned home to find that
police officers had strapped her husband—face bloodied—to a chair. The police threw her
to the ground, kicked her repeatedly, and threatened to kill her if she continued working
with Equal Rights. Ruptash suffered broken ribs, was hospitalized for a week, and
convalesced in bed for an additional three weeks. She then decided to escape to the United
States, traveling through Mexico and arriving in Los Angeles in 1999 (without
No. 12-2683                                                                              Page 3
documentation) to join her husband who had arrived illegally a few months earlier; their
son remained behind in Ukraine with Ruptash’s mother-in-law.

        Ruptash eventually applied for asylum and withholding in 2005—claiming
persecution based on nationality, political opinion, and social group—but her application
contained numerous misrepresentations, most notably that she had entered the United
States in 2005 (not 1999) and that the beatings she allegedly endured occurred in 2004 (not
1998). Ruptash repeated these misrepresentations a few months later during an interview
with an immigration officer. The officer asked if Ruptash understood the contents of her
application and could ensure its accuracy; she assured him that the information in her
application was all correct, and repeated the misrepresented dates. She did not admit to
lying until confronted with proof that she had been issued a social security number in 2001
or 2002 and an Illinois driver’s license in 2000. She then explained that she lied because an
attorney had told her that any application for asylum filed more than a year after entry
would be untimely. Following the interview Ruptash was served with a Notice to Appear
charging her with removability under 8 U.S.C. § 1227(a)(1)(A), and her case was referred to
an IJ; she has since conceded that she is removable as charged.

        Months after her interview with the immigration officer, Ruptash wrote a letter to
the IJ and tried to explain her misrepresentations. She claimed that a notary named Vardan
had helped her prepare her application and, without her knowledge, changed the dates of
her narrative. Though she discovered the changes before her interview, Ruptash did not
reveal Vardan’s role or admit the falsehoods because she believed that he might be
connected to the Russian language interpreter present at the interview. At some point on
the day of Ruptash’s interview, Vardan had threatened to use his connections in Ukraine to
hurt her if she disclosed his involvement in her application; whether this threat took place
before or after the interview is unclear from the record.

        The IJ ultimately denied Ruptash relief, concluding that Ruptash was “not credible”
and her corroborating documents did not “independently support a grant of relief.” The IJ
found Ruptash’s claim “not worthy of belief” because her misrepresentations about her
dates of persecution and entry to the United States went “directly to the heart of her claim.”
The IJ characterized these falsehoods as an effort to “deliberately and repeatedly [mislead]
the government and the court,” and also concluded that Ruptash’s attempt to explain those
misrepresentations was “implausible” and “uncompelling.” The IJ did not believe
Ruptash’s story about Vardan because Ruptash had admitted being fully aware of the one-
year bar when she submitted her application, and persisted with her falsehoods until she
had no other option. Moreover, the IJ believed Ruptash embellished her claim by waiting
until her hearing to mention for the first time that police had broken her nose. Finally, the IJ
discounted Ruptash’s corroborating evidence because none of the documents referred to
No. 12-2683                                                                                 Page 4
the beatings she allegedly endured, and no testimony was presented from her husband,
who purportedly witnessed her arrest and one of her beatings.

       Ruptash appealed to the Board, which adopted the IJ’s decision in a cursory order.
When, as here, the Board adopts and supplements the IJ’s decision, the IJ’s decision as
supplemented by the Board becomes the subject of the appeal. See Jonaitiene v. Holder, 660
F.3d 267, 270 (7th Cir. 2011).

                                            Analysis

       In this petition, Ruptash challenges only the adverse credibility finding relied upon
by the IJ (and the Board) to deny her application. She argues principally that her
misrepresentations were not sufficiently material to doom her claim. See Adekpe v. Gonzales,
480 F.3d 525, 531 (7th Cir. 2007). She does not expound on this point, however, beyond
noting that her misrepresentations do not relate to her narrative about the persecution she
suffered in Ukraine.

        This court will disturb an IJ's credibility assessment only in “extraordinary
circumstances.” Rama v. Holder, 607 F.3d 461, 465 (7th Cir. 2010); Krishnapillai v. Holder, 563
F.3d 606, 617 (7th Cir. 2009). The IJ here appropriately relied on Ruptash’s repeated
misrepresentations about her dates of persecution and entry to ground her adverse
credibility finding, because these misrepresentations were material rather than trivial.
See Krishnapillai, 563 F.3d at 617; Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007). These
falsehoods bore directly on Ruptash’s ability to establish eligibility for asylum, see 8 U.S.C.
§ 1158(a)(2)(B); Patel v. Holder, 581 F.3d 631, 634 (7th Cir. 2009). Because Ruptash was
willing to deliberately lie to avoid the consequences of her untimely filing and remain in
the United States, it was within the IJ’s discretion to conclude that she would also have
been willing to fabricate her account of mistreatment at the hands of the Ukrainian police.
See Pavlov v. Holder, 697 F.3d 616, 617, 619 (7th Cir. 2012); Alsagladi v. Gonzales, 450 F.3d 700,
701 (7th Cir. 2006). Given that even a single, significant falsehood can ground an adverse
credibility finding, see Long-Gang Lin v. Holder, 630 F.3d 536, 544 (7th Cir. 2010); Huang, 453
F.3d at 945, 947, the IJ did not err by disbelieving Ruptash’s account of persecution.

       Because the IJ appropriately disbelieved Ruptash’s account, she was required to
present a “convincing explanation” for the falsehoods in her asylum application. See Torres
v. Mukasey, 551 F.3d 616, 626 (7th Cir. 2008); Capric v. Ashcroft, 355 F.3d 1075, 1086 (7th Cir.
2004). Ruptash contends that she did just that by explaining that Vardan supplied the false
dates and threatened to harm her if she did not go along with the lies. Though the IJ could
not have discredited Ruptash if she were an unknowing or unwilling participant in
Vardan’s fraud, see Chen v. Gonzales, 420 F.3d 707, 710 (7th Cir. 2005) (citing Alvarez- Santos
No. 12-2683                                                                              Page 5
v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003)), the record did not compel the IJ to accept such a
conclusion. As the IJ noted, Ruptash admitted that she was aware, long before submitting
her application, that it would be untimely, and repeated her lies until confronted by the
immigration officer with proof that she had years earlier obtained a driver’s license and
social security number. Thus, the IJ could reasonably conclude that Ruptash’s story about
Vardan was simply her attempt to fabricate an excuse to escape the consequences of her
earlier falsehoods. See Pavlov, 697 F.3d at 619.

        Ruptash also generally asserts that the IJ erred by not explicitly discussing her
demeanor or the inherent plausibility of her account—two of the factors upon which an IJ
“may base” a credibility finding. See 8 U.S.C. § 1158(b)(1)(B)(iii). But, having spotlighted the
significance of Ruptash’s misrepresentations, the IJ was not required to specifically
comment on every other factor listed in 8 U.S.C. § 1158(b)(1)(B)(iii). See Boadi v. Holder, 706
F.3d 854, 860 (7th Cir. 2013); Mitondo v. Mukasey, 523 F.3d 784, 789 (7th Cir. 2008).

       Ruptash last contends that her failure to provide testimony or an affidavit from her
husband should not have been “held against her” by the IJ, because the IJ never requested
such corroboration before issuing a decision. But the IJ could reasonablely have expected
corroborating testimony from Ruptash’s husband: he could provide a firsthand account of
Ruptash’s beatings, which are nowhere mentioned in the corroborating documents
Ruptash did submit. See Krishnapillai, 563 F.3d at 619 (corroboration could reasonably be
expected from applicant’s wife who had witnessed many of the otherwise uncorroborated
events described in asylum application). Moreover, the REAL ID Act informs applicants
that an IJ may require corroboration even if they testify credibly. See 8 U.S.C. §
1158(b)(1)(B)(ii). Because the REAL ID ACT itself put Ruptash on notice that she should
provide all the corroborating evidence available, the IJ was not required to independently
ask her for her husband’s affidavit, or give her a second chance to supply that evidence
before ruling against her. See Abraham v. Holder, 647 F.3d 626, 633 (7th Cir. 2011); Rapheal v.
Mukasey, 533 F.3d 521, 530 (7th Cir. 2008).

       Accordingly, we DENY Ruptash’s petition for review.